Title: To George Washington from Brigadier General John Lacey, Jr., 6 June 1778
From: Lacey, John Jr.
To: Washington, George


                    
                        Sir.
                        Bucks [Pa.] June 6th 1778.
                    
                    the Millitia are free and leaves this tomorrow Morning except thirtten men from Bucks, and about ten from Phila. County just arived; application is made by the President of Bucks County Sessions for a party of men to Bring the Prisoners, sent to Eastown, by the Majurtry of that County to Plumstead Township, where June Court is to be held Next Week, I have thaught proper to order these two little parties on the above Business as the Prisoners are Numourous, I believe Upward of thirty and Chiefly Market people.
                    this post is now left intirly Naked but I am told Some More Militia are on their way. I remain Sir with Respe[c]t your Excellencys Most Obd. Hul. Srt.
                